Gardner, P. J.
The general and special grounds of the demurrers are without merit.
Since the evidence was in conflict, it became a jury question. This case falls within that class of cases where the question as to what negligence and whose negligence is the proximate cause of an alleged injury is a jury question. The jury resolved this in favor of the plaintiff. The evidence is sufficient to sustain the verdict as to the general grounds, and there is no error in the court’s refusal to' grant a new trial.
The court did not err in overruling the demurrers or in denying the motion for new trial, for any of the reasons assigned.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.